DELAWARE GROUP® INCOME FUNDS Delaware Diversified Floating Rate Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, Class R, and Institutional Class Summary Prospectus dated November 28, 2012 Effective December 4, 2012, the following replaces the information in the sections entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy February 2010 Roger A. Early, CPA, CFA, CFP Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy February 2010 J. David Hillmeyer, CFA Vice President, Senior Portfolio Manager February 2010 Adam H. Brown, CFA Vice President, Portfolio Manager November 2011 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated December 4, 2012.
